DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) was filed after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.114 has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 08/11/2020 has been entered.

	Claim status
Claims 1-15 are previously presented. Claims 1-15 are hereby examined on the merits.

Examiner Note
Any objections and/or rejections that are made in the previous actions and are not repeated below, are hereby withdrawn.

Claim Objections
Claim 12 is objected for the following minor informality: the “,” between “wt.%” and “of oil” should be removed and “of oil” should read “of the oil” or “of said oil”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 8 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites “wherein the one or more seasoning components have a volume weighted mean diameter in the range of 5-500 microns”. However, neither claim 5, nor claim 1 from which claim 5 depends, recites “one or more seasoning components”. There is insufficient antecedent basis for this limitation in the claim. For the purpose of the examination, the one or more seasoning components is interpreted to mean “particulate seasoning components”. Appropriate correction is required.
Claim 8 recites “wherein the particulate seasoning components include 0-30% by weight of the shaped concentrate particle of the sugar”. However, neither claim 8, nor claim 1 from which claim 8 depends, recites “a sugar” or “sugar”. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the limitation is interpreted to mean that the shaped concentrate article comprises 0-30% 
Claim 11 recites “wherein the prolamin is selected from the group consisting of gliadin, hordein, zein, secalin or avenin, kafirin, rice prolamin and combinations thereof”, which is an improper Markush group for the reason that a Markush-type claim should recite alternatives in a format such as "selected from the group consisting of A, B and C.", while the in the instant claim it has both “or” and “and” in the group consisting of the listed species. See MPEP 803.02 and 2173.95(h). Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Froehlich WO 03/000077 A1 (cited in IDS, herein after referred to as Froehlich) in view of Stark WO 90/03123 (cited in IDS, hereinafter referred to as Stark).
Regarding claims 1, 3-4 and 9-15, Froehlich teaches a process of preparing a shaped savoury concentrate article (e.g., a soft bouillon tablet) that does not contain 
The amounts of water, particulate seasoning components, oil and solid fat content N20 as disclosed by Froehlich fall within, encompass or overlap with those recited in claims 1, 3-4 and 12-14. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Froehlich also teaches compressing said savoury concentrate mixture to form a shaped savoury concentrate article (Example 1, e.g., pushing down the mass into the hopper by a screw and feeding to a piston which pushed the mass into a cavity in tablet form).
Froehlich as recited above, teaches that the bouillon tablet contains 3-60% fat. Froehlich is silent regarding the bouillon tablet contains 2-20% of prolamin particle having a prolamin content of at least 20% and a sphere equivalent mean diameter of less than 20 microns.
 Stark teaches that protein concentrates have been in much in demand as fat substitutes for the reason that fat has more calories than protein and is linked with different health disorders (page 1, line 14-24). In particular, Stark teaches using 
Both Froehlich and Stark are directed to food that contains fat. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Froehlich by replacing part of fat in the bouillon tablet of Froehlich so as to reduce calories in favor of health.
The dry form prolamin as disclosed by Stark reasonably reads on the amount of prolamin content in the prolamin particle as recited in claims 1, 10 and 14.
Starks that the protein microsphere has a volumetric median particle size of less than 4 microns (page 19, line 27-28; page 20, line 1-9), which falls with those recited in claims 1, 9 and 14.
Froehlich in view of Stark does not teach the amount of prolamin particles in the bouillon concentrate. However, given that Froehlich teaches that the bouillon tablet contains 3-60% fat and Stark teaches that more or less fat substitutes can be used in a selected formulation depending on the amount of fat reduction desired and individual formulation (page 25, line 26-29), a skilled artisan would have optimized the amount of prolamin particle as the fat substitute depending on the amount of fat reduction desired. As such, the percentage of the prolamin particles as recited in claims 1 and 14 are merely obvious variant of the prior art.
Regarding claim 2, Froehlich in view of Stark does not teach the weight of the bouillon tablet. However, the weight a bouillon tablet is considered a design choice, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optimized the weight of the bullion tablet depending on those conditions such as the size of the dish or serving size. As such, the weight as recited in the claim is merely an obvious variant of the prior art, absent a showing of the criticality associate with the claimed weight.
Regarding claim 5, Froehlich teaches that the one or seasoning components have a volume weight diameter from 5-120 microns (e.g., fine filler, page 5, line 1-9) or 300-500 microns (e.g., coarse filler, page 5, line 21-27), both of which fall within that recited in the claim.
Regarding claims 6-8, Froehlich teaches that the bouillon tablet contains 44.2% salt, 9.6% MSG and 3% sucrose (Example 1), all of which fall within those recited in the claims.
Response to Arguments
Applicant’s arguments filed 08/11/2020 regarding claims 1-15 are fully considered but are moot in view of the new ground of rejection made in the instant office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334.  The examiner can normally be reached on 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

	
	
/C.L./Examiner, Art Unit 1793                                                                                                                                                                                                        
/Nikki H. Dees/Primary Examiner, Art Unit 1791